PER CURIAM
Dave E. Lamb was convicted in Hamilton Common Pleas of obtaining money by false pretenses. Lamb purported to have lands in West Virginia, on which lands, one Perlee loaned a large sum of money, said loan being secured by a mortgage on the lands.
Evidence introduced showed that such lands were non-existent.
Lamb contends that the court erred in admitting in evidence certain certified copies of deeds to said lands, and that the court erred in its charge to the jury in that it did not charge that Lamb must know that the representations made were false. The Court of Appeals held:
Attorneys — Nash Rockwood and A. C. Roudebush for Lamb; Chas. S. Bell, Pros. Atty., D. M. Outcalt^ Asst. Pros. Atty for State; all of Cincinnati.
1. Deeds certified as true copies by the county recorder in a sister state, under 8557 GC. and Act of Congress, are properly admitted in evidence.
2. Court properly charged that defendant must know that his representations were false.
Judgment affirmed.